UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 2, 2011 Commission file number 0-18629 O’Charley’s Inc. (Exact name of registrant as specified in its charter) Tennessee 62-1192475 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3038 Sidco Drive, Nashville, Tennessee (Address of principal executive offices) (Zip Code) (615) 256-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of October 31, 2011 Common Stock, no par value 21,968,347shares O’Charley’s Inc. Form10-Q Index Page No. Part I — Financial Information Item 1. Consolidated Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of October 2, 2011 and December 26, 2010 3 Consolidated Statements of Operations for the 12 weeks ended October 2, 2011 and October 3, 2010 4 Consolidated Statements of Operations for the 40 weeks ended October 2, 2011 and October 3, 2010 5 Consolidated Statements of Cash Flows for the 40 weeks ended October 2, 2011 and October 3, 2010 6 Consolidated Statements of Shareholders’ Equity and Comprehensive Loss for the 40 weeks ended October 2, 2011 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II — Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Issuer Purchases of Equity Securities 38 Item 6. Exhibits 39 Signatures 40 EX-31.1Section 302 Certification of the Chief Executive Officer EX-31.2Section 302 Certification of the Chief Financial Officer EX-32.1Section 906 Certification of the Chief Executive Officer EX-32.2Section 906 Certification of the Chief Financial Officer EX-101.INSXBRL Instance Document EX-101.SCHXBRL Schema Document EX-101.CALXBRL Calculation Linkbase Document EX-101.DEFXBRL Definition Linkbase Document EX-101.LABXBRL Label Linkbase Document EX-101.PREXBRL Presentation Linkbase Document 2 PART I — FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) O’CHARLEY’S INC. CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) October 2, December 26, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, net Income taxes receivable Inventories Assets held for sale Other current assets Total current assets Property and equipment, net of accumulated depreciation of $404,063 and $379,580, respectively Trade names and other intangible assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ $ Accrued payroll and related expenses Accrued expenses Deferred revenue Federal, state and local taxes Current portion of long-term debt and capitalized lease obligations Total current liabilities Deferred income taxes Other liabilities Long-term debt and capitalized lease obligations, less current portion Shareholders’ Equity: Common stock — No par value; authorized, 50,000 shares; issued and outstanding, 21,969 in 2011 and 21,713 in 2010 Retained earnings Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to unaudited consolidated financial statements 3 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS 12 Weeks Ended October 2, 2011 and October 3, 2010 (in thousands, except per share data) (Unaudited) Revenues: Restaurant sales $ $ Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating costs Cost of restaurant sales, exclusive of depreciation and amortization shown separately below Advertising and marketing General and administrative Depreciation and amortization of property and equipment Impairment and disposal charges, net Loss from Operations ) ) Other Expense (Income): Interest expense, net Other, net — (6 ) Loss from Continuing Operations Before Income Taxes ) ) Income Tax Expense (Benefit) ) Loss from Continuing Operations ) ) Loss from Discontinued Operations, Net ) ) Net Loss $ ) $ ) Net Loss Attributable to Common Shareholders – basic and diluted: Loss from Continuing Operations $ ) $ ) Loss from Discontinued Operations, Net ) ) Net Loss Attributable to Common Shareholders $ ) $ ) Weighted Average Shares Used to Compute Net Loss Attributable to Common Shareholders – basic and diluted: 21,591 21,267 See accompanying notes to unaudited consolidated financial statements 4 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS 40 Weeks Ended October 2, 2011 and October 3, 2010 (in thousands, except per share data) (Unaudited) Revenues: Restaurant sales $ $ Franchise and other revenue Costs and Expenses: Cost of restaurant sales: Cost of food and beverage Payroll and benefits Restaurant operating costs Cost of restaurant sales, excluding depreciation and amortization shown separately below Advertising and marketing General and administrative Depreciation and amortization of property and equipment Impairment and disposal charges, net ) Pre-opening — 7 Income (Loss) from Operations ) Other Expense (Income): Interest expense, net Other, net 3 (5 ) Loss from Continuing Operations Before Income Taxes ) ) Income Tax Expense (Benefit) 20 ) Loss from Continuing Operations ) ) Loss from Discontinued Operations, Net ) ) Net Loss $ ) $ ) Net Loss Attributable to Common Shareholders – basic and diluted: Loss from Continuing Operations $ ) $ ) Loss from Discontinued Operations, Net ) ) Net Loss Attributable to Common Shareholders $ ) $ ) Weighted Average Shares Used to Compute Net Loss Attributable to Common Shareholders – basic and diluted: 21,500 21,175 See accompanying notes to unaudited consolidated financial statements 5 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS 40 Weeks Ended October 2, 2011 and October 3, 2010 (in thousands) (Unaudited) Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs and swap termination payment Share-based compensation Loss on early extinguishment of debt — Amortization of deferred gain on sale-leasebacks ) ) Deferred income taxes and other income tax related items Loss on the sale of assets 86 Impairment and disposal charges, net ) Changes in assets and liabilities: Trade accounts and other receivables Income taxes receivable ) ) Inventories Other current assets ) ) Trade accounts payable ) Deferred revenue ) ) Accrued payroll, accrued expenses, and federal, state and local taxes Other long-term assets and liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Additions to property and equipment ) ) Proceeds from the sale of assets Other, net 86 (5 ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments on long-term debt and capitalized lease obligations ) ) Repurchase of senior notes — ) Debt issuance costs ) ) Proceeds from the exercise of stock options and issuances under CHUX Ownership Plan Shares tendered and retired for minimum tax withholdings ) ) Excess tax benefit from share-based payments 17 8 Dividends paid — (3 ) Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ See accompanying notes to unaudited consolidated financial statements 6 O’CHARLEY’S INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE LOSS 40 Weeks Ended October 2, 2011 (in thousands) (Unaudited) Common Stock Retained Shares Amount Earnings Total Balance, December 26, 2010 $ $ $ Comprehensive loss: Net loss ) ) Shares issued under CHUX Ownership Plan and exercise of stock options Shares tendered and retired for minimum tax withholdings ) ) ) Excess tax benefit from share-based payments 17 17 Share-based compensation expense Balance, October 2, 2011 $ $ $ See accompanying notes to unaudited consolidated financial statements 7 O’CHARLEY’S INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 12 and 40 Weeks Ended October 2, 2011 and October 3, 2010 (Unaudited) A. BASIS OF PRESENTATION O’Charley’s Inc. (the “Company”) operates 221 (at October 2, 2011) full-service restaurant facilities in 17 states in the East, Southeast and Midwest under the trade name “O’Charley’s,” 106 full-service restaurant facilities in seven states throughout New England and upstate New York under the trade name “Ninety Nine Restaurants,” and 10 full-service restaurant facilities in six states in the Southeast and Midwest under the trade name “Stoney River Legendary Steaks.” As of October 2, 2011, the Company had six franchised O’Charley’s restaurants in four states. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and in accordance with Rule 10-01 of Regulation S-X. The Company’s fiscal year ends on the last Sunday in December with its first quarter consisting of sixteen weeks and its second, third and fourth quarters consisting of twelve weeks each in most years. In the opinion of management, the unaudited interim consolidated financial statements contained in this report reflect all adjustments, consisting primarily of normal recurring accruals, which are necessary for a fair presentation of the consolidated financial position and the results of operations for the interim periods presented. The results of operations for any interim period are not necessarily indicative of results for the full year. The Company’s significant interim accounting policies include the recognition of certain advertising and marketing costs, generally in proportion to revenue. These unaudited interim consolidated financial statements and footnote disclosures should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 26, 2010. Management of the Company has made certain estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent liabilities at the date of the unaudited interim consolidated financial statements and the reported amounts of revenues and expenses during the period to prepare these unaudited interim consolidated financial statements in conformity with GAAP. B.
